BOURQUIN, District Judge
(after stating the facts as above).  Herein the court finds for defendant and against plaintiff, and that defendant is entitled to recover of and from plaintiff the amount of the former’s counterclaim, interest, and costs. Judgment accordingly. Stewart v. Stewart, 199 Cal. 318, 249 P. 197, and U. S. v. Robbins, 269 U. S. 315, 46 S. Ct. 148, 70 L. Ed. 285, foreclose all argument, supersede Wardell v. Blum (C. C. A.) 276 F. 226, and require the conclusion herein.
In respect to limitations, the counterclaim is for money paid by mistake, to which, the statutory limitations for collection of taxes have no application, to which is no limitation.